UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 A WOH FRANCK DOMINIQUE DIDIER
 AKRE,

                           Petitioner,
                                                                    ORDER
              -against-
                                                                17 Civ. 9150 (PGG)

 THOMAS DECKER, as Field Office
    Director, New York City Field Office,
    U.S. Immigration & Customs,
    Enforcement,
 KIRSTJEN NIELSEN, as Secretary, U.S.
    Department of Homeland Security,
 JEFFERSON B. SESSIONS, as Attorney
    General, U.S. Department of Justice,

                           Respondents.




PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ordered that Petitioner, Awoh Franck Dominique Didier Akre, and the

Government Respondents will submit a letter by November 27, 2019 updating the Court on the

status of Petitioner's detention and immigration proceedings.

Dated: New York, New York
       November 20, 2019

                                                    SO ORDERED.




                                                      J
                                                    Paul G. Gardephe
                                                    United States District Judge
